DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 6/11/22 is acknowledged.  The traversal is on the ground(s) that the examiner has not demonstrated that the process and product of applicant’s claims are distinct, and that examining the claims together does not place a serious burden on the examiner.  This is not found persuasive because with respect to distinctness, direct combining of cortical cells, endothelial cells, and mesenchymal stem cells (MSCs) involves combining each of the three cell types at the same time to form a hybrid spheroid. This contrasts with applicant’s method, which requires forming each of a cortical spheroid and an endothelial spheroid, then combining to form the hybrid spheroid. Therefore, applicant’s assertions that “combining” is generic is considered unpersuasive. With respect to burden, serious burden may be demonstrated by the inventions requiring a different field of search. Here group I is classified in C12N2513/00, and group II in C12N5/0618. The different classifications requires searching in different classes and subclass sufficient to establish burden. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-21 are currently pending. 
Claims 14-21 are withdrawn as directed to a non-elected invention. 
Claims 1-13 are elected and examined on the merits. 
Claim Objections
Claim4 is objected to because of the following informalities. Appropriate correction is required.
Claim 4 contains an abbreviation of induced pluripotent stem cells. The first time an abbreviation appears in the claims it should be contained within parentheses preceded by the full term. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-10, and 12-13  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song, Liqing. “Modelling 3-D brain-like tissues using human stem cell-derived vascular spheroids, cortical spheroids and microglia-like cells.” (2018). Florida State University Dissertation (hereinafter Song).  
Song discloses methods of making brain organoids using human induced pluripotent stem cell (hiPSC)-derived neural progenitor cells (NPCs), endothelial cells (ECs), and mesenchymal stem cells (MSCs) (Section 5.1). Song discloses isolating, sorting, and culturing human MSCs under adherent culture conditions (hMSCs). Undifferentiated hiPSCs are cultured in ultra-low attachment culture plates under conditions such that EC aggregates form (5.2.3.1). Undifferentiated hiPSCs are also seeded in ultra-low-attachment plates under conditions such that cortical induced neural progenitor cell (iNPC) spheroids form (5.2.3.2). In one embodiment, hMSCs are added to day 7 iNPC spheroids and cultured to form an iNPC-MSC spheroid (5.2.4.2). iEC spheroids are then added to the iNPC-MSC spheroids at day 14 to form iNPC-MSC-iEC hybrid spheroids (5.2.4.2). The cells may be present at ratios of iNPC:iEC:MSC of 4:2:0, 3:2:1, 2:2:2, or 1:2:3 (5.2.4.2). The combined spheroids may be further cultured on hyaluronic acid (HA) or GelTrexTM for 7 days to promote spheroid fusion (5.2.5; GelTrexTM is interpreted as a basement membrane consistent with applicant’s specification at ¶ [0044]). Song explains that each of HA at 0.025% and GelTrexTM at 5% promote spheroid fusion (5.3.1, 5.3.5, 5.4). The hybrid spheroids may also be cultured in a media containing the CXCR4 inhibitor AMD3100 for 10 days (5.2.11). Song explains that AMD3100 immobilizes hMSCs during spheroid fusion (5.3.5, 5.4.2). 
Therefore every limitation of claims 1-2, 4, 6-10, and 12-13 is present in Song, and the subject matter is anticipated. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 5, an 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song.
Song does not disclose that the MSCs are combined with the iEC spheroid to form an iEC-MSC spheroid, which is then combined with an iNPC spheroid to form the iNPC-MSC-iEC hybrid. However, under MPEP § 2144.04 changes in the sequence of adding ingredients is considered an ordinary expedient requiring no more that ordinary skill in the art. Thus, in the absence of unexpected results, combining MSCs with iECs prior to iNPCs is considered prima facie obvious. 
Song also does not disclose that the cortical cells are pericytes, astrocytes, or microglia. However, Song explains that functional models of the blood brain barrier require interactions of ECs, astrocytes, neurons, pericytes, and other cells (5.1). Further, astrocytes, neurons, and pericytes may be produced using hiPSC-derived cells (Section 5.1). Thus, there is a suggestion present in Song that the hiPSC-derived iNPCs could be further differentiated into astrocytes, neurons, or pericytes. 
Undifferentiated hiPSCs are also seeded in ultra-low-attachment plates under conditions such that cortical induced neural progenitor cell (iNPC) spheroids form (5.2.3.2).
Song does not disclose that the spheroids are cultured in the presence of both 5 wt% basement membrane and 0.025 wt% HA. However, Song explains that each of HA at 0.025 wt% and GelTrexTM at 5 wt% promote spheroid fusion (5.3.1, 5.3.5, 5.4). Thus, there is a suggestion present in Song that both HA at 0.025 wt% and GelTrexTM at 5 wt% could be utilized to maximize spheroid fusion. 
Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA D JOHNSON whose telephone number is (571)270-1414. The examiner can normally be reached Monday-Friday 8:00-4:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA D JOHNSON/Primary Examiner, Art Unit 1632